Citation Nr: 1518275	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  09-08 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 40 percent for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992 and from July 1994 to April 1996.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, confirmed and continued a 40 percent evaluation for the Veteran's service-connected low back disability.  

The Veteran testified in support of this claim at a videoconference hearing in June 2012 before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

The Board denied this claim in a May 2013 decision, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC). In November 2013, the Court granted a Joint Motion for Remand (JMR) filed by the parties vacating the May 2013 decision denying this claim and remanding it back to the Board for further development and readjudication.  The Board, in turn, remanded the claim in April 2014 and again in October 2014 to comply with the directives of the 
Court-granted JMR..  The Agency of Original Jurisdiction (AOJ) since has continued to deny the claim, on remand, so it is again before the Board for further appellate consideration.

An additional issue of whether there is new and material evidence to reopen a claim of entitlement to service connection for a cervical spine disability, including as secondary to the service-connected low back disability, was raised by the Veteran in January 2015.  This claim has not been initially adjudicated by the AOJ, however, so the Board does not have jurisdiction to consider it in this appeal and, therefore, is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  The degenerative disc disease of the Veteran's lumbar spine manifests orthopedic impairment characterized by pain and limitation of motion, but without ankylosis or incapacitating episodes requiring bedrest prescribed by a physician.

2.  He does have consequent neurological impairment of his right and left lower extremities, however, which in each instance most nearly approximates mild incomplete paralysis of his sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 percent for the orthopedic impairment owing to the degenerative disc disease of the Veteran's lumbar spine.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, 4.120, 4.124a, Diagnostic Codes 5235-5243 (2014).

2.  But the criteria are met for separate 10 percent ratings, though no higher, for the associated neurological impairment of his lower extremities (right and left).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a June 2007 letter.  He also received notice regarding the disability-rating and effective-date elements of his claim in the June 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He therefore has received all required notice concerning his claim.  In claims for increased ratings for disabilities that already have been determined service connected in years past, the Court has held that in order to satisfy the first notice element VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id. Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  And VA is not required to apprise him of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including his service treatment records (STRs), records of VA treatment, private medical records, and records from the Social Security Administration (SSA).  Additionally, he was provided several VA compensation examinations in response to his claim, most recently in May 2014 on remand.  The record also contains a supplemental VA medical opinion dated in January 2015.

Furthermore, there was compliance with the Board's remand orders, certainly substantial compliance, including in terms of obtaining this necessary additional medical comment.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In response to the Board's remands in February 2012, September 2012, April 2014, and October 2014, the Veteran was provided a June 2012 videoconference hearing, and records from SSA were obtained and added to the claims file so they may be considered.  The September 2012 remand also ordered that the Veteran's vocational rehabilitation file be obtained, but an October 2012 response from the Houston VA Medical Center (VAMC) indicated there was no vocational rehabilitation file associated with the Veteran's social security number.  He was duly informed of this in a November 2012 letter and was asked to submit any relevant records in his personal possession.  No response to that request was received, however.  Based on the unsuccessful attempts to obtain these records and the negative response received, further efforts would be unavailing and thus are unwarranted.  See 38 C.F.R. § 3.159(c)(2) (VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those would be futile; cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or that the custodian does not have them).

The April 2014 Board remand also ordered provision of a new VA examination in accordance with the November 2013 JMR.  The JMR had found that a prior October 2012 VA examination was inadequate as the examiner did not provide a full explanation for the stated conclusions.  The October 2012 VA examiner also did not clearly distinguish between the symptoms associated with the service-connected lumbar spine disability at issue and the Veteran's nonservice-connected cervical spine disorder.  In response to the April 2014 remand, the Veteran was provided a new VA examination in May 2014.  Unfortunately, the May 2014 VA examiner also did not provide the required explanatory rationale supporting the conclusion that the Veteran's lower extremity impairment was due instead to his nonservice-connected cervical spine disability.  Therefore, the claim was again remanded in October 2014 for still additional medical comment, and an adequate VA medical opinion later was obtained in January 2015.  The Board therefore finds the required compliance with the terms of the November 2013 JMR and its own remand instructions.

Consequently, considering all that has occurred in developing this claim, VA has complied with the notification and assistance requirements.  

Increased Rating Claim

Service connection for degenerative disc disease of the lumbar spine was awarded in a May 1996 rating decision.  An initial 10 percent evaluation was assigned effective April 18, 1996.  The August 2007 rating decision on appeal continued the current 40 percent evaluation for this service-connected low back disability.  The Veteran contends that a higher rating is warranted since he experiences constant back pain, bilateral leg pain, and must use a wheelchair to assist with ambulation.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id, 7 Vet. App. 55 (1994).  "Staged" ratings are appropriate for an increased-rating claim, however, when the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the year immediately preceding the filing of the claim until VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007), citing 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).

The Veteran's low back disability is currently rated as 40-percent disabling under Diagnostic Code 5242 (for rating degenerative arthritis of the spine) and the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  Thus, in order to warrant an increased evaluation under the general rating formula, either at the higher 50 or100 percent level, the Veteran's low back disability must respectively involve unfavorable ankylosis of his entire thoracolumbar (thoracic and lumbar) spine or entire spine, meaning when additionally considering the adjacent cervical segment.  

There is no such indication of this required ankylosis, however.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

Note (5) of the general rating formula further explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

There is no medical or lay evidence of ankylosis during the claims period, and VA physical examinations performed in July 2007, January 2010, October 2012, and May 2014 clearly establish the Veteran has maintained some useful motion of his lumbar spine (even accepting he does not have normal range of motion).  At the most recent VA examination in May 2014, his forward flexion of his lumbar spine was to 80 degrees without pain and the combined range of thoracolumbar motion was to 190 degrees with pain at the endpoints of testing.  Although range of motion testing was performed while he was seated, this was owing to his complaints of dizziness and neck spasms, not as a result of any symptomatology associated with his lumbar spine disability.  He utilizes a cane, walker, and wheelchair, but it is apparent that he has retained some effective use of his thoracolumbar spine and there is no suggestion of ankylosis.

VA is required to consider functional impairment when evaluating disabilities based on limitation of motion, but the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.   Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  When the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.  In this case, there are no objective findings of ankylosis at any time during the claims period and the Veteran was able to perform range-of-motion measurements during all his VA examinations.  Treatment records from the Houston VAMC and various private physicians also document he has retained useful motion of his thoracolumbar spine throughout the claims period.  Therefore, the Board cannot conclude that his low back disability involves even what amounts to ankylosis.  For this reason, he is not entitled to a rating higher than 40 percent under the general rating formula (i.e., under Diagnostic Codes 5235-5242).

The Board additionally has considered the application of Diagnostic Code 5243, however, for intervertebral disc syndrome (IVDS).  IVDS can be rated under Diagnostic Code 5243 or under the general rating formula for spine disorders, so alternatively under Diagnostic Codes 5235-5242.  Diagnostic Code 5243 provides for a maximum 60 percent evaluation for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) explains that an incapacitating episode is a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Here, though, the evidence does not establish that the Veteran's low back disability results in incapacitating episodes requiring bedrest prescribed by a physician.  While he reported during his July 2007 VA contract examination that he required bed rest during flare-ups of his severe back pain, there was not additional suggestion this was doctor prescribed (instead, at his own election).  Moreover, during all other VA examinations performed during the claims period he denied experiencing incapacitating episodes.  Additionally, all the VA examiners found that his service-connected disability did not include IVDS.  Treatment records from his VA and private health care providers are also unremarkable for the required indication of doctor-prescribed bedrest.  Even when the Veteran reported to his primary care physician and VAMC emergency department with complaints of severe back pain in February and May 2007, there is no indication he was prescribed bed rest as a result or consequence.  Instead, he was treated with Tylenol, prescription medication for muscle spasms, and a pain-relief injection.  Thus, the preponderance of the evidence is against a finding that he has experienced incapacitating episodes, certainly not of the frequency and duration contemplated by a higher 60 percent evaluation.  For these reasons, an increased rating also is not warranted under the criteria of Diagnostic Code 5243 pertaining to IVDS at any time during the claims period.  

Therefore, the Veteran's thoracolumbar spine disability is appropriately rated as 
40-percent disabling throughout the claims period based on the extent of his orthopedic impairment.  But that said, the Board must also now determine whether a separate disability rating is warranted for neurological impairment associated with this service-connected lumbar spine disability.  The general rating formula for rating diseases and injuries of the spine provides for a separate rating for any objective neurological abnormalities associated with a service-connected low back condition.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Veteran manifests symptoms of neurological impairment of his lower extremities, and while there is some evidence this impairment is due instead to his nonservice-connected cervical spine condition, the Board finds that separate ratings are warranted for his nerve dysfunction.  VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Here, the Board finds that the record on appeal does not adequately differentiate between the symptoms associated with the service-connected lumbar spine disability and the nonservice-connected cervical spine disorder, especially in the context of the Veteran's neurological impairment.  Furthermore, in January 2015 a VA medical officer specifically found that it was impossible to differentiate the symptoms and abnormalities associated with the Veteran's cervical and lumbar spine disabilities.  The Board will therefore consider all symptomatology relevant to the neurological dysfunction in this case and ultimately attribute it to the service-connected low back disability by resolving this reasonable doubt in the Veteran's favor in accordance with 38 C.F.R. § 4.3. 

After reviewing the lay and medical evidence concerning this, the Veteran's disability warrants the award of separate 10 percent ratings for neurological impairment of his right and left lower extremities under Diagnostic Code 8520 pertaining to paralysis of the sciatic nerve.  Under this diagnostic code, incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Ratings exceeding 10 percent for the lower extremities are not appropriate as the Veteran's neurological impairment clearly does not most nearly approximate moderate incomplete paralysis.  He has complained of pain, weakness, and cramps in his lower legs and was diagnosed with sciatica by his private physician in December 2013.  However, neurological examination of the lower extremities was consistently normal throughout the claims period, with negative straight leg raising and normal sensory, vibratory, and motor findings.  The Veteran's VA physicians also have not identified any neurological impairment of the lower extremities; in March 2007 and January 2008, examiners at the Houston VAMC concluded there was no clinical evidence suggestive of nerve involvement owing to the Veteran's lumbar spine disability.  Abnormal deep tendon reflexes were observed upon VA examination in January 2010, but the remainder of the neurological examination was grossly normal.  The Veteran is competent to report symptoms he experiences in his lower extremities and the Board finds that his testimony and statements describing these symptoms is also credible, so ultimately probative.  Thus, the Board finds that his subjective complaints of symptoms involving his lower extremities tempered by the lack of objective manifestations, for the most part, most nearly approximates mild incomplete paralysis of the sciatic nerves.  The assignment of separate 10 percent ratings is warranted for this level of neurological impairment of his lower extremities.

The Board additionally has considered whether there is any other schedular basis for granting a higher rating for the Veteran's lumbar spine disability, or additional compensation in the way of additional ratings, but has found none.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  His lumbar spine degenerative disc disease manifests painful limited thoracolumbar spinal motion and neurological impairment of his lower extremities.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate his disability.  As his condition is contemplated by the rating criteria, referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all of the symptoms of the service-connected disability or its consequent effects.  Id.


Entitlement to a total disability rating based on individual unemployability (TDIU) is also a potentially derivative element of this claim for a higher rating for this service-connected low back disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).  Here, though, the record on appeal does not contain the required evidence or indication the Veteran is unemployable due to his service-connected low back disability.  To warrant consideration of derivative entitlement to a TDIU, there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran is in receipt of compensation from SSA, but the award of benefits was predicated on degenerative disc disease of both the cervical and lumbar segments of his spine, as well as a personality disorder and polysubstance abuse disorder.  Additionally, none of his treating physicians have identified work impairment owing to the service-connected low back disability that is above and beyond that contemplated in the schedular 40 percent rating for this disability, especially when also considering the additional 10 percent ratings the Board is granting in this decision for the associated bilateral (left and right) lower extremity neuropathy.  38 C.F.R. §§ 4.1, 4.15.  The Veteran's VA examinations also indicate his low back disability does not result in occupational impairment above and beyond that contemplated by the schedular rating assigned for his disability.  He also has not alleged that he is unemployable due to his service-connected lumbar spine disability and, therefore, remand of a claim for a TDIU is unnecessary as there is no evidence of unemployability owing to the service-connected low back disability.



ORDER

The claim of entitlement to a rating higher than 40 percent for the orthopedic impairment from the degenerative disc disease of the lumbar spine is denied.  

However, separate 10 percent ratings, though no higher, are granted for the associated neurological impairment of the right and left lower extremities, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


